 



Exhibit 10.1

 

LICENSE AND EXCLUSIVE MANUFACTURING AGREEMENT

 

This License and Exclusive Manufacturing Agreement (the “Agreement”) is entered
into on the 21st day of August, 2017 (the “Effective Date”), by and between
Misonix, Inc., a New York corporation, with offices at 1938 New Highway,
Farmingdale, New York 11735 USA (“Misonix”), and Hunan Xing Hang Rui Kang
Bio-technologies Co., Ltd. a Chinese corporation with offices at 26/F., Times
Tower, 391-407 Jaffe Road, Wan Chai, Hong Kong (the “Company”) under the
following terms and conditions. Misonix and Company may be referred to herein
individually as a “Party” and collectively as the “Parties.”

 

BACKGROUND

 

WHEREAS, Company has the knowledge, expertise, personnel and facilities to
develop, manufacture, promote and commercialize the Product in the Territory for
surgical applications;

 

WHEREAS, Misonix and Company desire to license and transfer certain
manufacturing technology associated with the Product, as further specified
herein; and

 

WHEREAS, Misonix desires to grant to Company certain development, manufacturing
and commercialization rights with respect to the Product and to appoint Company,
on an exclusive basis, to promote, sell and distribute the Product in the
Territory, in each case as further specified herein.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1.            DEFINITIONS

 

1.1          “Commercialization” means any and all activities of importing,
marketing, promoting, distributing, offering for sale, or selling a Product,
including pre-commercial launch market development activities conducted in
anticipation of Regulatory Approval of Product, preparing advertising and
promotional materials, sales force training, marketing, promoting and selling
the Product, and interactions and correspondence with the relevant regulatory
authorities. Commercialization does not include manufacturing of the Product.
When used as a verb, “Commercialize” means to engage in Commercialization.

 

1.2          “Commercially Reasonable Efforts” means the level of efforts and
use of resources consistent with the exercise of reasonable and prudent business
judgment, as normally used by a Third Party similarly situated to a Party in the
performance of its contractual obligations with the aim to commercialize a
medical device having similar market potential as the Product.

 

1.3          “Confidential Information” means any data, know-how or other
information relating to the Product or otherwise relating to the subject matter
of this Agreement that a Party discloses to the other Party, directly or
indirectly, in writing, orally or otherwise and identifies as confidential,
proprietary or some similar designation, which shall be so identified in writing
within 60 days of disclosure with respect to any information orally disclosed,
or which the recipient knows or should have reason to know is confidential.
Notwithstanding the foregoing, information shall not be Confidential Information
if:

 

(a)It is known to the receiving Party at the time of disclosure without any
obligations of confidentiality, as demonstrated by the receiving Party’s written
records made prior to such disclosure;

 

(b)It is disclosed to the receiving Party by a Third Party who has a right to
make such disclosure;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(c)It was or it becomes publicly known and made generally available through no
action or inaction of the receiving Party; or

 

(d)It is independently developed by the receiving Party without use of the
disclosing Party’s Confidential Information, as evidenced by the receiving
Party’s written records.

 

1.4          “Development” means all activities as may be required or
recommended from time to time by a Governmental Authority to obtain, maintain or
expand Regulatory Approval of the Product. Development includes all applicable
activities related to preclinical testing, test method development, process
development, manufacturing scale up, quality assurance/quality control, clinical
studies, seeking Regulatory Approval and otherwise handling regulatory affairs,
statistical analysis and report writing performed with respect to the Product.
Development does not include manufacturing or Commercialization. When used as a
verb, “Develop” means to engage in Development.

 

1.5          “Disposables” means disposable probes made for use in conjunction
with the Generator and the Hand Piece.

 

1.6          “GDP” means Good Distribution Practices as specified in Articles 76
to 85 of Directive 2001/83/EC of the European Parliament and of the Council of 6
November 2001 and the guidelines for Good Distribution Practices as promulgated
in “Guidelines on Good Distribution Practice of Medicinal Products for Human
Use” (2013/C 343/01), as amended from time to time.

 

1.7           “GMP” means Good Manufacturing Practices as described in EC
Directive 2003/94 and the guidelines for Good Manufacturing Practice as
promulgated in Volume IV of the Rules Governing Medicinal Products in the
European Union, as amended from time to time.

 

1.8          “Generator” means the generator described in Schedule 1.16.

 

1.9          “Governmental Authority” means any court, tribunal, arbitrator,
agency, legislative body, commission, department, bureau, official or other
entity of (a) any government of any country, and (b) a federal, state, province,
region, county, city or other local political subdivision of any country, and
(c) any supranational body.

 

1.10         “Hand Piece” means the handpiece described in Schedule 1.16.

 

1.11         “Know-How” means all inventions, discoveries, data, information
(including scientific, technical or regulatory information), processes, methods,
techniques, materials, technology, results, analyses, laboratory, pre-clinical
and clinical data, or other knowhow, whether or not patentable, including
without limitation manufacturing methodologies and techniques, clinical and
non-clinical safety and efficacy studies, and marketing studies.

 

1.12         “Laws” means the laws, statutes, codes, regulations, judgments,
orders and ordinances of a Governmental Authority, and any implementing
legislation or other applicable laws promulgated by the Governmental Authority
in any country in the Territory, as any of the same may be amended from time to
time, and all directives, regulations, promulgations, guidance and guidelines
promulgated thereunder and having jurisdiction over or related to the
development, registration, approval, marketing, promotion, distribution, storage
and sale of the Product in any country in the Territory.

 

1.13         “MA” or “Marketing Authorization” means the authorization granted
by the appropriate Governmental Authority approving placing the Product on the
market in any country in the Territory as a medical device, together with all
subsequent submissions, supplements and amendments thereto.

 

1.14         “MAA” or “Marketing Authorization Application” means the
application, health registration, or other regulatory submission filed in
accordance with the Laws of the relevant Governmental Authorities to obtain the
Marketing Authorization of the Product in any country in the Territory.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

1.15          “Misonix Know-How” means Know-How that Misonix controls at any
time during the Term that is necessary or useful to manufacture, Develop or
Commercialize the Product.

 

1.16          “Product” means the Generator, Hand Piece, Hand Piece
subassemblies, and Disposables products sold by Misonix as of the Effective Date
under the brand name SonaStar and meeting the specifications set forth in
Schedule 1.16. For the avoidance of doubt, no rights to Misonix products other
the Product are conferred by this Agreement.

 

1.17          “Quarter” means any three month period beginning on January 1,
April 1, July 1 or October 1.

 

1.18          “Regulatory Approval” means all approvals, including, where
applicable, the Marketing Authorization, schedule classifications, permits,
licenses, filings and certifications of any Governmental Authorities, all to the
extent necessary for the promotion, storage, distribution and sale of the
Product in the Territory.

 

1.19           “Term” means the duration of this Agreement as provided in
Section 13.1

 

1.20          “Territory” means China, Hong Kong and Macau.

 

1.21          “Third Party” means any person or entity other than Misonix or
Company.

 

1.22          “Trademarks” means “SONASTAR” as used in connection with the
Product.

 

2.            GRANT OF LICENSE

 

2.1          License to Company. Subject to the terms and conditions of this
Agreement, Misonix hereby grants to Company the sole license under the Misonix
Know-How to manufacture, Develop and Commercialize the Product in the Territory;
provided that with respect to sub-assemblies of the Hand Pieces, such license
shall extend solely to the right to assemble, Develop and Commercialize the Hand
Piece in the Territory.

 

3.            FEES, ROYALTIES & PAYMENTS

 

3.1          Upfront Payment & Supply. As partial consideration for the
specified Generators to be provided by Misonix to Company, and for the rights
granted to Company by Misonix pursuant to the terms of this Agreement, Company
shall pay Misonix a non-refundable, non-creditable payment equal to Five Million
Dollars (US$5,000,000) by wire transfer of five installments of One Million
Dollars (US$1,000,000) each on the payment due dates set forth in Table 3.1
below. Such installments shall be allocated in accordance with Table 3.1 below
to: (i) the license provided for in Section 2.1 (amounts set forth under the
heading “License Fee”); and (ii) the Generators to be supplied as set forth in
Table 3.1 (amounts set forth under the heading “Total Generator Sales”).

 

Table 3.1

Payment Payment Due Date Generators Generator Delivery Date Price per Generator
Total Generator Sales License Fee Total Payment Due 1 On Signing [***] 30 SEP
2017 [***] [***] [***] $1,000,000 2 28 SEP 2017 [***] 31 OCT 2017 [***] [***]
[***] $1,000,000 3 27 OCT 2017 [***] 30 NOV 2017 [***] [***] [***] $1,000,000 4
28 NOV 2017 [***] 31 DEC 2017 [***] [***] [***] $1,000,000 5 28 DEC 2017 [***]
31 JAN 2018 [***] [***] [***] $1,000,000

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

3.2          Continuing Product Supply. Within ten (10) days of the Effective
Date of this Agreement and prior to the tenth (10th) day of each Quarter
thereafter, Company will provide Misonix with a written twenty four (24) month
rolling forecast of Company’s estimated Product requirements (specifying the
amount of Generators beyond the quantities specified in Section 3.1, Disposables
and Hand Pieces and Hand Piece subassemblies) (the “Rolling Forecast”). Out of
the twenty (24) month Rolling Forecast, the first twelve (12) months shall be
binding for Company and shall be for at least the quantities specified in the
Annual Obligation (the “Binding Forecast”) provided that no forecast applicable
after the third anniversary of the Effective Date shall be binding on Misonix.

 

3.3          Purchase Orders. During the first three (3) years after the
Effective Date, and prior to the tenth (10th) day of each Quarter, Company shall
submit a Purchase Order to Misonix at quantities no lower than those in the
Binding Forecast and at the prices of: (a) [***] per Generator beyond the
quantities specified in Section 3.1, and (b) [***] per Disposable probe for
Company’s purchases of Generators and Disposables pursuant to this Agreement
(each, a “Purchase Order”). In addition, Company may order Hand Pieces and Hand
Piece subassemblies on a Purchase Order basis pursuant to the order process
described in this Section 3. For the avoidance of doubt, all transfers of goods
under this Agreement shall not be subject to the terms and conditions contained
on any Purchase Order and acceptance thereof except insofar as any such Purchase
Order and acceptance establishes the quantity and requested delivery dates for
such Product.

 

3.4          Acceptance of Purchase Orders. Provided Company submits its
Purchase Order in accordance with the Binding Forecast and otherwise in
compliance with Section 3, within thirty (30) days from receipt of a Purchase
Order, Misonix will review the requested quantities and Misonix will: (i) if the
requested quantities are consistent with the Binding Forecast, accept the
Purchase Order, or (ii) if the requested quantities are greater than the Binding
Forecast, confirm with Company the quantities greater than the Binding Forecast
that Misonix is able to deliver, if any.

 

3.5          Delivery. All Products delivered by Misonix pursuant to a valid
Purchase Order will be Ex Works (Incoterms 2010) at Misonix’s facilities located
at Farmingdale, New York USA.

 

3.6          Royalties. After the third anniversary of the Effective Date,
Company shall be solely responsible for the manufacture and supply of Generators
and Disposables for distribution in the Territory. For all Generators and
Disposables manufactured by Company at any time during the Term, Company shall
pay Misonix a royalty of: (a) [***] per Generator, and (b) [***] per Disposable
(each a “Royalty”). Company and Misonix shall negotiate in good faith on the
royalty rate applicable to Hand Pieces and Hand Piece subassemblies purchased
for use with the Generators or Disposables.

 

3.7          Minimum Annual Royalty. Company is obligated to pay Misonix a
minimum annural Royalty for at least [***] Generators in each of 2019, 2020, and
2021 (the “Annual Obligation”).

 

3.8          Quarterly Reports. Within thirty (30) days after the end of each
Quarter, Company will deliver to Misonix a report setting forth for such Quarter
the following information: (a) the gross sales and net sales of the Generators,
Hand Pieces and Disposables in the Territory, (b) the number of units
manufactured by Company, (c) the royalties due hereunder for the manufacture of
Products (by applicable component), and (d) the applicable exchange rate as
determined in accordance with this Agreement. The total royalty payable for such
Quarter shall be paid by Company simultaneously with the submission of each
Quarterly report.

 

3.9          Records and Audit. Company will keep and maintain accurate and
complete records regarding the information necessary to substantiate the reports
due pursuant to this Agreement for three (3) years. Upon fifteen (15) days prior
written notice from Misonix, Company will permit an independent certified public
accounting firm of internationally recognized standing, selected by Misonix, to
examine the relevant books and records of Company as may be reasonably necessary
to verify the payments due under this Agreement. The accounting firm will be
provided access to such books and records at Company’s facility or facilities
where such books and records are normally kept and such examination will be
conducted during Company’s normal business hours. Upon completion of the audit,
the accounting firm will provide both Misonix and Company a written report
disclosing whether the reports submitted or payments made by Company are correct
or incorrect and the specific details concerning any discrepancies. If the
accountant determines that the report submitted or payments made by Company
understated the amount due to Misonix, then Company will promptly pay such
understated amount, and, if, during any calendar year, the understated amount is
more than five percent (5%) of the amount that was owed to Misonix, Company will
reimburse Misonix for the expense incurred by Misonix in connection with the
audit and promptly pay Misonix a ten percent (10%) surcharge on such shortfall.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

3.10          Currency. All amounts payable and calculations hereunder will be
in U.S. Dollars. If, due to restrictions or prohibitions imposed by national or
international authority, payments cannot be made as provided in this Agreement,
the Parties will consult with a view to finding a prompt and acceptable
solution, and the paying Party will deal with such monies as the other Party may
lawfully direct at no additional out-of-pocket expense to the paying Party.

 

3.11          Interest. Any late payments shall bear interest, to the extent
permitted by law, at two and one half percent (2.5%) above the then-applicable
short-term three-month London Interbank Offered Rate (LIBOR) as reported in the
Financial Times on the date payment is due.

 

4.          COMMERCIALIZATION

 

4.1          Sales Outside the Territory. No rights are granted to Company to
market or sell the Product outside the Territory. To the extent permitted by
applicable Laws, Company shall not, directly or indirectly, distribute, market,
promote, manufacture, or sell the Product outside the Territory.

 

5.            TECHNOLOGY TRANSFER

 

5.1          Technology Transfer. Misonix shall transfer to Company the
manufacturing processes developed by or on behalf of Misonix for the Generator
and the Disposables. Misonix shall provide a transfer of the Generator and
Disposable manufacturing technology such that Company is able to establish its
own Generator and Disposable manufacturing operations, and is able to assemble
Hand Pieces from subassemblies purchased from Misonix. Company shall reimburse
Misonix, within 30 days of Misonix providing an invoice, for all direct and
out-of-pocket costs incurred by Misonix activities associated with the transfer
contemplated by this Section 5.1, in an aggregate amount up to one million
dollars (U.S. $1,000,000). Misonix and Company shall in good faith seek to
establish a mutually agreeable plan for accomplishing the technology transfer in
a commercially reasonable manner. Misonix shall (a) provide necessary
documentation to complete the technology transfer, including necessary portions
of the Product specifications and (b) participate in technology transfer
activities, including pilot batch runs at Company facilities, necessary to
manufacture the Generator and the Disposables at Company facilities and to
assemble Hand Pieces from subassemblies purchased from Misonix. Such technology
transfer shall take place within twenty four (24) months after the Effective
Date. After Misonix has received one million dollars (U.S. $1,000,000) in direct
and out-of-pocket costs from Company for Misonix’s technical assistance, the
Parties shall negotiate in good faith an agreement that reimburses Misonix for
any additional technical assistance requested by Company.

 

6.            DUTIES OF COMPANY

 

6.1          General Conduct. Company, in the performance of its duties and
obligations hereunder, shall not engage in any deceptive, misleading, illegal or
unethical business practice.

 

6.2          Customer Support. For Products manufactured by Misonix, Company
shall promptly report to Misonix all suspected Product defects or other problems
relating to the use of the Product and shall keep Misonix reasonably informed of
customer complaints concerning such defects or problems.

 

6.3          Sales Requests Outside the Territory. If Company receives any
request or inquiry related to sales of the Product outside of the Territory,
Company shall within five (5) business days inform Misonix of such requests or
inquiries.

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

6.4          Product Recall. Within thirty (30) days of the Effective Date,
Company shall prepare and provide to Misonix for approval, certain standard
operating procedures for potential recalls in the Territory of Products
manufactured by Misonix .

 

6.5          Public Statements Regarding Products. For Products manufactured by
Misonix: (a) Company shall be responsible for disseminating accurate information
regarding the Products based on product labeling and promotional materials for
the Products, and (b) Company shall seek to prevent claims or representations in
respect of the Products or the characteristics of the Products (e.g., safety or
efficacy) being made by or on behalf of it that do not represent an accurate or
fairly balanced summary or explanation of the product labeling for the Products
in the country in question.

 

6.6          Use of the Generator, Hand Pieces and Disposables. Company shall
use the Generators, Hand Pieces and Disposables solely for the furtherance of
this Agreement and shall not use Generators, Hand Pieces, Disposables or any
other information or materials incorporating one or more essential elements
thereof or produced therefrom (including any Confidential Information) for any
profit-making or commercial purpose or for any purpose other than those
expressly contemplated by this Agreement. Without limiting the foregoing, the
Hand Pieces are not to be analyzed, modified or reverse engineered for any
purpose.

 

7.            REGULATORY MATTERS

 

7.1          Regulatory Approvals. Company shall use Commercially Reasonable
Efforts to obtain and maintain, in its name, the MAs required by any
Governmental Authority for the promotion, storage, distribution and sale of the
Product in the Territory, including preparing and filing, at Company’s expense,
all necessary applications and supporting documentation or any other activities
related thereto. Misonix shall provide such data, reports and other information
in its possession that is required to be contained in an MAA.

 

7.2          Marketing Authorization Holder. Company shall be the Marketing
Authorization holder; provided, that it acknowledges that Misonix shall be the
beneficial owner of such Marketing Authorizations. Company shall not be entitled
to transfer, assign, encumber or otherwise convey the Marketing Authorizations
to any Third Party without the written consent of Misonix. Within ten (10) days
of a written request by Misonix, Company shall relinquish its Marketing
Authorization for the Product.

 

7.3          Communications with Governmental Authorities.

 

(a)          Company shall be responsible for interfacing, corresponding and
meeting with all Governmental Authorities in connection with the Marketing
Authorizations in all countries of the Territory.

 

(b)          Company shall promptly inform Misonix of any official
communications with Governmental Authorities regarding the Marketing
Authorization in any country in the Territory, including (i) any condition or
requirement proposed by any Governmental Authority as a condition to granting
Marketing Authorization of the Product and (ii) any request or requirement to
change the Product specifications.

 

(c)          Company shall provide Misonix copies of all communications with any
relevant Governmental Authorities regarding the MA in any country of the
Territory, along with English translations thereof for the purposes of Misonix
exercising its rights or complying its obligations under this Agreement. Misonix
shall have the right to attend any meetings between Company and any Governmental
Authorities, to the extent permitted by the Laws and the Governmental
Authorities.

 

7.4          Storage and Distribution. Company shall: (a) adhere to all
requirements of applicable Laws that relate to the storage and distribution of
the Product in the Territory and comply with GDP; (b) store the Product in a
safe and secure environment and ensure that such Product is adequately insured;
and (c) comply with all of Misonix’s instructions with respect to the storage
and distribution of the Product.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

7.5          Product Variations. Except as necessary for the packaging and
labeling of the Product, Company may not modify the Product or the description
of the Product or its manufacturing process in the MAs, without the prior
written consent of Misonix.

 

8.          RECORDS

 

8.1          Records and Reports. For Products manufactured by Misonix, Company
shall maintain (a) complete and accurate records of the distribution of the
Products to the customers in the Territory covering information which is
requisite to Misonix’s recall of the Products as necessary, including, without
limitation the date of shipment, quantity shipped and lot number of the Products
shipped, (b) complete and accurate records of any adverse events or customer
complaints relating to the Products, (c) complete and accurate records of
aggregate purchases and resales of the Products, (d) complete and accurate
records of its expenditures related to the marketing, promotion and sale of the
Products, and (e) complete and accurate records relating to the performance of
its obligations under this Agreement, and shall permit, or cause to permit,
Misonix or its agents at any time during regular business hours to examine such
records for purposes related to the performance of the Agreement. Company shall
provide copies of all such records and reports to Misonix within ten (10)
Business Days of Misonix’s prior written request. Company shall maintain all
such records for a minimum of five (5) years after expiration or termination of
this Agreement, or longer as required to be in compliance with applicable laws
and regulations.

 

8.2          Audits. Misonix has the right to authorize a representative of
Company or to engage a third party, at Misonix’s expense, to audit Company’s all
records and reports provided for under Section 8.1 and to verify Misonix’s
products regulatory compliance records and systems. Company shall fully
cooperate, at no additional charge to Misonix, in any such audit conducted by or
on behalf of Misonix. Company shall immediately take all necessary or desirable
corrective and preventive actions to resolve any issues discovered by any such
audit conducted by or on behalf of Misonix.

 

9.           MARKETING ACTIVITIES

 

9.1          Promotional Materials. For Products manufactured by Misonix,
Company shall use solely promotional materials prepared by or approved by
Misonix.

 

9.2          Representations. For Products manufactured by Misonix, Company, its
employees, officers, directors, agents and other personnel shall not make any
false or misleading representations to customers or others regarding Misonix or
the Products. Company and its employees and agents shall not make any
representations, warranties or guarantees with respect to the specifications,
features or capabilities of the Products that are not contained within
Misonix-approved documentation accompanying the Products or Misonix’s literature
describing the same, including Company’s standard limited warranty and
disclaimers.

 

9.3          Acting in Good Faith. In no event shall Misonix or Company be
obligated under this Agreement to take any action or omit to take any action
that it believes in good faith would cause it to be in violation of any laws and
regulations of the Territory or any other applicable laws as promulgated and
implemented in jurisdictions other than the Territory.

 

9.4          Independent Contractor. The relationship of Misonix and Company
established by this Agreement is that of independent contractors and nothing
contained in this Agreement shall be construed to give either party the power to
direct or control the day-to-day activities of the other or allow one party to
create or assume any obligation, whether express or implied, on behalf of the
other for any purpose whatsoever, except that Misonix shall have the warranty
obligations with respect to all Hand Piece sub-assemblies and other Products
sold to Company. All financial obligations associated with Company’s business
are the sole responsibility of Company. All sales and other agreements between
Company and Company’s customers are Company’s exclusive responsibility and shall
have no effect on Company’s obligations under this Agreement and Misonix shall
in no event be liable or deemed to be liable under such agreements.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

10.           INTELLECTUAL PROPERTY RIGHTS

 

10.1          Trademarks. Misonix hereby grants Company an exclusive,
non-transferable, non-assignable right to use the Trademarks solely to promote,
distribute and sell the Product in the Territory. Company acknowledges the
Trademarks are and shall remain the sole property of Misonix and shall not use
them in any way that might prejudice their distinctiveness or validity. Company
shall have no right to use the Trademarks except as provided herein. Except for
its own corporate trademarks, service marks, trade names and domain names, (a)
Company shall not register any domain names in relation to the Product without
the prior written approval of Misonix and (b) Company shall not use any
trademarks other than the Trademarks in relation to the Product without
Misonix’s prior written consent. Company shall not use any trademarks or trade
names likely to cause confusion with the Trademarks in any country in the
Territory.

 

10.2          Branding. For Products manufactured by Misonix, Company shall not
alter Misonix brand elements or the affixed Trademarks. For Products
manufactured by Company, and except for the Trademark, Company shall label
Products with its own brand elements and shall not reference any Misonix brand
elements.

 

11.            WARRANTIES AND LIMITATIONS OF LIABILITY

 

11.1Mutual Representations. Each of the Parties represents and warrants to the
other that, as of the Effective Date:

 

(a)It is duly organized and validly existing under the Laws of its country of
incorporation, and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

 

(b)It is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person(s) executing this Agreement on its
behalf has(ve) been duly authorized to do so by all requisite corporate action;

 

(c)This Agreement is legally binding upon it and enforceable in accordance with
its terms. The execution, delivery and performance of this Agreement by it does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound; and

 

(d)It is aware of no action, suit or inquiry or investigation instituted by any
Governmental Authority that questions or threatens the validity of this
Agreement.

 

11.2Company’s Warranties

 

Company represents and warrants to Misonix that:

 

11.2.1          it has the requisite power and authority to enter into and
perform the obligations of this Agreement;

 

11.2.2          its obligations under this Agreement constitute legal and
binding obligations of Company in accordance with the terms and provisions
hereof;

 

11.2.3          the execution, delivery, and performance of this Agreement shall
not: (a) result in a breach of any provision of the articles of incorporation or
association of the Company; (b) result in a breach of or constitute a default
under any instrument by which Company is bound; (c) result in a breach of any
order, judgment or decree of any court or governmental agency to which Company
is a party or by which Company is bound, or (d) require the consent of any party
other than the Company or the board of directors of the Company;

 

11.2.4          it has obtained all regulatory approvals necessary for the
importation, marketing, manufacture, distribution, sale, and exploitation of the
Products in the Territory including without limitation the PRC medical device
distribution license and import license, and such regulatory approvals shall
remain valid and effective during the Term;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

11.2.5          it has adequate facilities, financing, and personell to perform,
at its own expense, its obligations under this Agreement;

 

11.2.6          it shall not provide any information or make any request to
mislead Misonix with respect to Company’s compliance with applicable Laws;

 

11.2.7          it will maintain the validity and effectiveness of all licenses,
permits, authorizations and other governmental approvals as necessary to perform
its obligations under this Agreement; and

 

11.2.8          for Products manufactured by Misonix, Company shall provide the
warranty and disclaimers specified in Schedule 11.2.8 to all customers and end
users, and shall provide no other warranties and disclaimers; and,

 

11.2.9          it will not cause any act or omission that might reasonably be
expected to prejudice the integrity, goodwill or reputation of Misonix.

 

11.3Non-Conforming Products. Misonix shall have no responsibility or liability
for any product manufactured, distributed or sold that is not in strict
compliance with Schedule 1.16.

 

11.4Product Warranties. EXCEPT AS ESTABLISHED IN THIS SECTION 11 AND SCHEDULE
11.2.8, MISONIX MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT
TO THE PRODUCT, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

12.          INDEMNIFICATION AND INSURANCE

 

12.1Indemnity. Company shall indemnify and defend Misonix, and their respective
directors, employees, affiliates, agents and representatives from and against
all losses, liabilities, damages and expenses of any kind (including reasonable
attorney’s fees and expenses) suffered or incurred in connection with any
claims, demands, actions or other proceedings (including those brought by Third
Parties) which: (a) arise from or are attributable to any breach of this
Agreement, failure to comply with applicable Laws, negligence or willful
misconduct on the part of Company or any of its directors, employees, agents or
representatives relating to any of Company’s obligations under this Agreement;
(b) are attributable to the manufacture packaging, labeling and storage of the
Products by the Company; (c) arise from or are attributable to the infringement
of the patent rights of any Third Party caused by the manufacture of the Product
by or for Company, to the extent such manufacture was not following the
manufacturing processes described in writing by Misonix; or (d) arise from or
are attributable to Company’s breach of its representations, warranties or
covenants under this Agreement.

 

12.2Conditions of Indemnification. If Misonix expects to seek indemnification
under Section 12.1, it shall promptly give notice to Company of the basis for
such claim of indemnification. If indemnification is sought as a result of any
Third Party claim or suit, such notice to Company shall be within 15 days after
receipt by Misonix of such claim or suit. Misonix shall have full control over
the defense of such claim or suit; provided, that Company shall have the right
to participate, at its own expense, with counsel of its own choosing, in such
defense. Company shall fully cooperate with Misonix in the defense of all such
claims or suits.

 

12.3Insurance. Company shall for the Term and five years thereafter maintain
comprehensive general liability insurance, including product liability insurance
coverage, in accordance with any obligations imposed by local Laws, with a
minimum limit of at least five thousand dollars (U.S. $5,000) per claim and
three hundred thousand dollars (U.S. 300,000) in the annual aggregate.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

12.4Liability for Death or Personal Injury. Nothing in this Agreement shall
operate to limit or exclude any Party’s liability for death or personal injury
arising from its negligence, for fraud or for any other liability that, by law,
cannot be limited or excluded.

 

12.5Limitation of Liability. EXCEPT WITH RESPECT TO COMPANY’S INDEMNIFICATION
OBLIGATIONS IN THIS SECTION 12, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR ANY OTHER LEGAL THEORY AND IRRESPECTIVE
OF WHETHER THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS
OR DAMAGE.

 

13.          TERM AND TERMINATION

 

13.1Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated pursuant to this Section 13, shall continue for 10 years (the
“Intitial Term”). The Initial Term may be extended by the Parties for successive
five (5) year renewal terms (each a “Renewal Term”) by the Parties’ written
mutual agreement which may be withheld in either Party’s sole discretion. The
Initial Term and all Renewal Terms (if any) are collectively referred to herein
as the “Term”). Section 2.1 shall survive any expiration of the Term. Upon
Misonix’s notice to Company of Company’s uncured breach of this Agreement
(including any breach of Company’s payment obligations in Section 3), and in
addition to Misonix’s rights in law, equity, and under Section 13.2, the license
rights granted by Section 2 shall terminate.

 

13.2Termination for Breach of Contract. Either Party may, without prejudice to
any other remedies available to it at law or in equity, terminate this Agreement
in its entirety, in the event that another Party breaches any of its obligations
hereunder and has not cured such breach within 60 days after written notice
thereof; provided that if such breach relates to a failure to make any payment
when due then such breach must be cured within 20 days following written notice
thereof.

 

13.3Termination for Insolvency. Without prejudice to any other remedies
available to it at law or in equity, if at any time any Party shall (a) become
insolvent or shall cease to carry on its business, (b) go into liquidation,
whether compulsory or voluntary (other than a voluntary liquidation for the
purposes of reconstruction or amalgamation), or (c) have a receiver appointed
over the whole or any part of its assets, then, and in any of the foregoing
events, the other Party shall be entitled to terminate this Agreement
immediately upon notice in writing to the insolvent Party.

 

13.4Effect of Termination. Expiration or termination of this Agreement, for
whatever reason, shall not affect any rights or obligations accrued by any Party
prior to the effective date of termination. Any termination of this Agreement in
its entirety or for any country shall:

 

(a)Extinguish all rights of Company under this Agreement, including any rights
to distribute, sell or market the Product in the applicable countries in the
Territory;

 

(b)Oblige Company, at its sole cost and expense, to promptly return to Misonix
all applicable data and materials transferred by Misonix to Company under this
Agreement (as well as its copies, printouts or translations) and any records and
materials in Company’s possession or control containing Confidential Information
of Misonix;

 

(c)Oblige Company to (i) provide Misonix all information related to any
outstanding orders of Product, and (ii) notify Misonix of any tenders (public
procurements governed by any law in the Territory) that will require the supply
of the Product following termination of this Agreement;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(d)Oblige Company to prepare and submit to Misonix an inventory of its remaining
stock of Product within 10 business days of the date of termination of this
Agreement. Following receipt of such inventory, Misonix may at its discretion
buy back all or part of the Product in the possession of Company at the landed
cost for such Product supplied by Misonix and with respect to units of Product
manufactured by Company for the amounts received by Misonix from Company for
such products; provided that the Product continues to conform to all applicable
specifications and warranties. Misonix shall give notice to Company within 15
business days from its receipt of such inventory, indicating (i) whether it
desires to purchase any remaining stock of Product and (ii) how much stock of
Product it will buy back from Company, if any. Company shall have the right to
sell the Product in inventory at the time of termination that are not
repurchased by Misonix for a period of 6 (six) months following termination
hereof; provided that such sale shall be subject to the terms of this Agreement
in effect immediately prior to the termination;

 

(e)If the Agreement is terminated, oblige Company to pay any outstanding unpaid
invoices already submitted by Misonix and immediately on receipt of invoice pay
any invoices in respect of Product supplied before termination but for which an
invoice is not submitted until after termination;

 

(f)Oblige Company, within 30 days from the receipt of a request from Misonix, to
transfer any domain names registered by Company related to the Product in
respect of the applicable countries; and,

 

(g)Oblige Company to assign to Misonix all right, title and interest in and to
all MAAs and MAs.

 

13.5Hand Piece Sub-Assemblies. In the event of: (a) a change in control of
Misonix, or (b) a Misonix bankruptcy, Misonix (or its successor(s) as the case
may be) shall, in its sole discretion, either (y) continue supplying Company
with Hand Piece sub-assemblies pursuant to this Agreement, or (z) transfer
technology and know-how sufficient for Company to manufacture its own Hand Piece
sub-assemblies.

 

13.6Survival. The provisions in Sections 1, 3.7, 3.8-3.11, 4.1, 6.1, 6.3, 7.2,
8, 9.3, 11, 12, 13.4, 14, 15 and 16 shall survive the expiration or termination
of this Agreement.

 

13.7No Damages from Termination. Without prejudice to the rights of the Parties
to claim compensation for any damages deriving from any breach, upon expiration
or termination of this Agreement, no Party shall be liable to any other for any
damages (whether direct, consequential, or incidental and including
expenditures, loss of profits, or prospective profits of any kind) sustained or
arising out of, or alleged to have been sustained or to have arisen out of, such
termination. In particular (but without limitation), Company shall have no claim
against Misonix for compensation for loss of distribution rights, loss of
goodwill or similar loss.

 

14.          CONFIDENTIALITY AND DISCLOSURE

 

14.1Confidentiality. Neither Party shall use or disclose any Confidential
Information received by it pursuant to this Agreement without the prior written
consent of the disclosing Party, during the Term and for five additional years
following the expiration or termination of the Term.

 

14.2Disclosure. Nothing contained in this Section shall be construed to restrict
the parties from using such Confidential Information as is reasonably necessary
to perform acts permitted by this Agreement (including the registration,
promotion, storage, distribution or sale of the Product) or from disclosing
Confidential Information (i) to those of the receiving Party’s employees or
representatives who have a need to know such information (collectively,
“Authorized Recipients”) to perform such Party’s obligations hereunder so long
as each Authorized Recipient is under a written obligation of confidentiality no
less protective than the terms hereof and (ii) to any physical or legal person,
including any Governmental Authority, as required (a) for regulatory, tax,
securities or customs reasons, (b) by court or other government order, or (c)
for confidential audit purposes; provided, that the disclosing Party shall, in
the event of disclosure under subsections (ii)(a) or (ii)(b) above, provide the
other Party with not less than 15 days’ notice prior to disclosure (except where
the disclosing party itself receives less than 15 days’ prior notice, in which
case the disclosing Party shall immediately notify the other Party), and the
disclosing Party shall fully cooperate with the other Party to the extent
permitted by law, so that the other Party may make any objections and/or secure
any protective provisions it deems reasonably necessary.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

15.          COMPLIANCE WITH LAWS

 

15.1Compliance with Privacy Laws. As required by applicable laws and
regulations, Company shall secure all necessary consents and other rights in
writing before sharing any protected health information. Company shall not
transfer any protected health information to Misonix. To the extent that this
Agreement requires transfer of or reference to protected health information,
Company and Misonix shall negotiate in good faith a data privacy amendment to
this Agreement before such transfer or reference occurs.

 

15.2Compliance with Applicable Law. Company shall strictly comply with any and
all applicable laws and regulations with regard to importation, distribution and
sale of the Company’s products in the Territory, including without limitations
all China’s importation laws and regulations, all applicable anti-bribery laws,
including the Foreign Corrupt Practices Act of the U.S. (“FCPA”) and the U.K.
Bribery Act, as well as all related local restrictions.

 

15.3Anti-Bribery and Sales Ethics Compliance. Company, including for its
employees and agents, hereby represents, warrants, and covenants that:

 

15.3.1 Foreign Corrupt Practices Act Compliance. In carrying out its
responsibilities under the Agreement, Company, its owners, officers, director,
employees, and agents will comply strictly with FCPA and the United Kingdom
Bribery Act of 2010 and all anti-corruption laws and regulations of China and of
any jurisdiction upon which Company is bound

 

15.3.2 Prohibited Payments. Further, in carrying out its responsibilities under
the Agreement, Company and its owners, officers, director, employees, or agents
have not and will not pay, offer, or promise to pay, or authorize the payment
directly or indirectly, of any money, gift, or anything of value to any
government official for the purpose of influencing any act or decision of such
official or of the government to obtain or retain business, or direct business
to any person (any such payment is a “Prohibited Payment”). A Prohibited Payment
does not include the payment of reasonable and bona fide expenditures, such as
travel and lodging expenses, which are directly related to the promotion,
demonstration, or explanation of products or services, or the execution or
performance of a contract with a foreign government or agency, provided that
such payments are permissible under the Chinese national and local law and
customer guidelines. All such payments shall be documented for audit purposes
and such documentation shall be maintained indefinitely and not discarded
without the written consent of Misonix.

 

15.3.3 Gratuity Prohibition. Sales and marketing activities involving health
care professionals and entities, including surgeons, will not involve personal
gifts or gratuities or the direct or indirect funding of entertainment, sports
or recreational events. All business-related meal expenses must be in compliance
with local law and custom, modest in value, and involve business and
professional interactions, activities and meetings.

 

15.3.4 Government Ownership. Company is not and will not become owned wholly or
in part by the government, any agency or instrumentality thereof, or any
Government Official during the term of this Agreement without prior written
notice to the Misonix. No owner, partner, officer, director, or employee of
Company is or will become an official or employee of the government during the
Term without the prior written notice and approval of the Misonix.

 

15.3.5 Misonix Reliance on Company’s Compliance with Chinese Law. Company
recognizes that Misonix is not fully familiar with the laws, rules, orders,
regulations, policies, and customs of China and that Misonix has entered into
this Agreement with material reliance on Company’s representation and warranty
that this Agreement and the relationship created between the Company and Misonix
does not violate any law, rule, or regulation of China, including laws
regulating elections. Company further represents and warrants that neither the
receipt of fees under this Agreement nor performance of the services under this
Agreement is in any respect a violation of the laws, rules, orders,
prohibitions, regulations, or policies of China.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

15.4Failure to Comply with Laws. In the event Misonix has reason to believe that
non-compliance activity, a violation of the law or otherwise a breach of any of
the representations and warranties and other obligations of this Agreement has
occurred or may occur, Misonix may suspend any or all of its obligations under
this Agreement until such time as it has received confirmation to its
satisfaction that no breach has occurred or will occur. Misonix shall not be
liable to Company for any claims, loses, or damages whatsoever related to its
decision to suspend its obligations under this Section 15. In the event of
non-compliance with the requirements of this Section 15, including a violation
of applicable regulatory or anti-bribery laws, the Agreement shall be voidable
ab initio in Misonix’s sole discretion without the requirement of any prior
written notice of cancellation. In addition to and without limiting its
obligations under this Agreement, the Company shall indemnify and hold Misonix
harmless against any and all claims, losses, damages or costs of any kind
(including reasonable fees and costs incurred by Misonix in connection with any
audit, internal review, investigation or government disclosures) related to such
breach of any warranty or representation of this Agreement. Company agrees to
provide Misonix an annual certification as to FCPA compliance in the form
requested by Misonix.

 

15.5Audit. Misonix shall have the right to audit the Company in order to satisfy
itself that no breach related to this Section 15 has occurred. At Misonix’s
option, Misonix may select an independent third party to conduct an audit to
certify to Misonix that no breach has occurred or will occur. The Company shall
cooperate fully in any audit conducted by or on behalf of the Misonix.

 

16.           MISCELLANEOUS

 

16.1Assignment. Misonix shall have the right to assign or transfer its rights
and benefits under this Agreement at its sole discretion to any successor to
substantially all of its assets relating to the Product. Company shall not
assign, sublicense or transfer any right or obligation hereunder without the
prior written consent of Misonix. The rights and obligations of the Parties
under this Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties. Any purported assignment or
sublicense not in accordance with this Agreement shall be null and void.

 

16.2Independent Contractors. The Parties to this Agreement are independent
contractors and agree that the relationship between the Parties shall not
constitute a partnership, joint venture or agency. No Party shall have the
authority to make any statement, representations or commitments of any kind, or
to take any action, which shall be binding on any other Party, without the prior
written consent of that other Party.

 

16.3Force Majeure. Neither Party shall be held liable or responsible, nor be
deemed to be in default or breach of this Agreement, for any delay or failure to
fulfill or perform any provision of this Agreement (other than any payment
obligation) if such delay or failure arises directly or indirectly out of an act
of nature, acts of the public enemy, freight embargoes, strikes, plant shutdown,
equipment failure, quarantine restrictions, unusually severe weather conditions,
insurrection, riot, labor disputes or shortages or other causes beyond the
reasonable control of the Party responsible for the delay or failure to perform;
provided that the Party whose performance is delayed or prevented shall notify
the other Party as soon as reasonably possible after the occurrence of such
event and shall continue to use good faith diligent efforts to mitigate, avoid
or end such delay or failure in performance as soon as practicable and that if
such event continues for a period of three months or more, the non-affected
Party may terminate this Agreement with immediate effect by giving written
notice to the affected Party. Nothing contained in this Section 16.3 shall limit
or restrict the right of any Party to handle or dispose of any strikes or labor
disputes in its absolute discretion.

 

16.4Severability. If any one or more of the provisions of this Agreement is held
to be invalid, illegal or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering into this Agreement may
be realized

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

16.5Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof. Except in the case of fraud,
all express or implied agreements and understandings, either oral or written,
made prior to the execution of this Agreement are superseded by this Agreement.
Except as expressly provided elsewhere in this Agreement, this Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by both Parties. The language of this Agreement is English.

 

16.6Publicity. Neither Party shall make any statement to the public regarding
the execution or the subject matter of this Agreement without the prior written
consent of the other Party except to the extent required by any applicable
Governmental Authority and applicable Law, including disclosures required by any
securities exchange regulation, as reasonably advised by such Party’s counsel.

 

16.7Waiver. Any delay or failure of a Party to enforce any provision of this
Agreement shall not constitute a waiver of such provision or of that Party’s
right to thereafter enforce any and all provisions under this Agreement.

 

16.8Notice. Any notices, approvals, or consents required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement and shall be deemed to have been sufficiently given for all purposes
if mailed by first class certified or registered mail, postage prepaid,
internationally recognized express delivery service or personally delivered.
Unless otherwise specified in writing, the mailing addresses of the Parties
shall be as described below:

 

For Misonix:

Misonix, Inc.

ATTN: Scott Ludecker

Address: 1938 New Highway; Farmingdale, NY 11735

Tel: 631-927-9115

Email: sludecker@misonix.com

 

 

For Company:

Hunan Xing Hang Rui Kang Bio-technologies Co., Ltd. 

ATTN: Li Quain 

26/F., Times Tower, 391-407 Jaffe Road 

Wan Chai, Hong Kong 

Tel: +86 16273179999 

Email: 1092279853@qq.com

 

 

16.9Taxes.

 

(a)Payment of taxes. Each Party is solely responsible for determining its own
tax treatment of all items hereunder. A Party receiving a payment pursuant to
this Agreement shall pay any and all taxes levied on such payment. If applicable
Laws require that taxes be deducted and withheld by the remitting Party from
such a payment, the remitting Party shall (i) deduct those taxes from the
payment; (ii) timely pay the withheld taxes to the proper taxing authority; and
(iii) send proof of payment to the other Party within sixty (60) days upon
request. Each Party shall furnish the other Party with appropriate documents to
secure application of the most favorable rate of withholding tax under
applicable Laws.

 

(b)Tax Residence Certificate. A Party entitled to receive a payment pursuant to
this Agreement shall provide the remitting Party appropriate certification from
the relevant revenue authorities that such receiving Party is a tax resident of
that jurisdiction (a “Tax Residence Certificate”), if such receiving Party
wishes to claim the benefits of an income tax treaty to which that jurisdiction
is a party. Upon the receipt thereof, any deduction and withholding of taxes by
the remitting Party shall be made at the appropriate treaty tax rate.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

16.10Interpretation. The paragraph and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. All references in this Agreement to a Section
or Schedule shall refer to a Section or Schedule in or to this Agreement, unless
otherwise stated. Any reference to any Law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” and similar words mean “including without
limitation.” The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision. References in this Agreement to “provisions of
this Agreement” refer to the terms, conditions and promises contained in this
Agreement taken as a whole, including all Schedules attached hereto. All
references to months, quarters or years/annual are references to calendar
months, calendar quarters, or calendar years, respectively, unless otherwise
specified. References to the singular include the plural. This Agreement will be
construed without any presumption or other rule requiring construction against
the Party drafting the provision to be interpreted.

 

16.11Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

16.12Third Party Rights. This Agreement does not create any right enforceable by
any person who is not a Party to it.

 

16.13Dispute Resolution and Applicable Law. This Agreement and any issues,
disputes or claims arising out of or in connection with it (whether contractual
or non-contractual in nature such as claims in tort, from breach of statute or
regulation or otherwise) shall be governed by and construed in accordance with
the laws of Switzerland excluding the provisions of the Swiss International
Private Law. The United Nations Convention on Contracts for International Sale
of Goods (1980) shall not govern this Agreement. For all disputes that cannot be
resolved between the Parties, either Party shall have the right to refer such
unresolved dispute to the respective chief executive officers of both Parties by
written notice in accordance with Section 16.8, for attempted resolution by good
faith negotiations within 30 days after such notice is received. In the event
the chief executive officers (or their designees) are not able to resolve such
dispute within such 30 day period after receipt of written notice, then all
disputes between the Parties arising under, out of or relating to this Agreement
or arising out of the circumstances and relationships contemplated by this
Agreement shall be exclusively resolved by arbitration in New York City, New
York, USA in accordance with the International Chamber of Commerce Rules of
Arbitration, by one or three arbitrators appointed in accordance thereof. The
language to be used in the arbitral proceedings shall be English. The decision
reached by such arbitrators in any such proceeding shall be final and binding
upon the parties thereto.

 

[Signature page follows]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 



Misonix, Inc.   Hunan Xing Hang Rui Kang Bio-technologies Co., Ltd.            
Signature: /s/ S.G. Vizirgianakis   Signature: /s/ Li Quan           Title: CEO
  Title: CEO  



  

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Schedule 1.16 – Product Specifications

 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Schedule 11.2.8 – Product Warranty

 

WARRANTY

 

Limited Warranty. Manufacturer warrants to end users who purchase the Product(s)
from a Distributor or directly from Manufacturer, that the Product(s), at the
time of shipment will: (i) be free from defects in design, construction,
material and workmanship, and (ii) comply with the product performance and
packaging specifications that accompany the shipment of the Product(s) by
Manufacturer. Manufacturer warrants the Product(s) for a time period of 12
months from shipment of the Product(s) to an end user or 18 months from the
shipment to a Distributor, whichever is shorter.1 This warranty is contingent
upon use of the Product(s) in accordance with Manufacturer’s instructions and in
the application for which such Product(s) was intended and does not cover
Product(s) that were modified without Manufacturer’s prior written approval,
that have expired, or that were subjected by the customer to unusual physical,
chemical or electrical stress. During the warranty period, Manufacturer shall be
responsible to repair or replace Product(s) solely at its discretion.



 

 



1 Distribution partners will be required to provide end user proof of purchase
for warranty claims to ensure that the Product(s) is still under warranty.
Distributors will have a maximum of 12 additional months from shipment from
Manufacturer to place a unit with an end user.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.